Title: From Thomas Jefferson to John Trumbull, 8 April 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Apr. 8. 1789.

I am in hopes this is the last commission I shall have to trouble you with before my departure. It is to have made for me without a moment’s delay a trunk such as is described below which I have written so that you may tear the note off and send it to the trunk maker with a prayer to execute it instantly. As soon as it is done I must get you to take measures to have it brought by the first Diligence. They are very apt to keep things long at the bureau of the Diligence in London unless specially charged to hasten them. This trunk is for my journey and you will imagine hence that the moment of my departure is fixed. Not at all. But I expect to receive my permission now very soon, and I wish to be in readiness to start as soon as I receive it. I must pray you now to make up my account, inserting the price of the pictures, packing &c. and leaving room for a commission of books which Mrs. Paradise has undertaken and cannot exceed £12. I have written to Payne for his acct. and would wish to receive both immediately that I may remit the balance. That I may have room to describe my trunk I must here assure you of the sincere esteem of Dr. Sir your friend & Servt.,

Th: Jefferson


A strong travelling trunk, covered with black leather, 2 feet 6. I. long 14 I. wide, and 11 I. deep, outside measure, two good locks with hasps, to wit, one towards each end 7½ inches from the end. Laths and straps within, also a tray within at top for light  things, a leather flap on the outside at top like the flap of a portmanteau to carry shoes, brushes & c. Strong handles at each end. A brass in front with the letters T.J. engraved on it.

